       Case 2:18-cv-09439-JAK-AS Document 11 Filed 11/26/18 Page 1 of 2 Page ID #:144
       Spencer, Melba Jean, civilian
       Heir to MELBA JEAN WHITE,E-state
       1 1111 Jefferson Boulevard
                                                                                                  F1~ D
       Culver City. Nation California exempt
       Non-Domestic without the u.s.
       All correspondence required by mail                                              2 1~ ~a~ 2b Ply
                                                                                                        2: ~    3
                                                                   CAUSE NO. LA CCIf ~I Q~.(j,~~ 3`~
                                                                                                  '  ,J~ ~C -A~~



                  UNITED FEDERAL COURT LOS ANGELES COUNTY


Spencer, Melba Jean, a civilian invoking due process                  C.R.I.S. #
                                                                      Parcel # 5064003017
               Petitioner
v

AD`'ANCE MORTGAGE CORPOR~TIOI~T
~MCO SERVICE CORPORATION
OC~~'FN LO~I~~ SERVICING LLC                                                    Special Cause
DUKE P.~RTNERS II, LLC
SA~2 CF-IAi~TDRA
LAW OFFICE OF SAN1 CHANDRA,APC                                Civilian Right INVOKE EQUITY
WESTERI~T PROGRESSIVE,LLC                                      CONFIDENTIAL —SPECIAL CAUSE
Olivia Reyes                                                                        .. .
Does 1 through 10
                                                                         fill dare proce~~s ofRights to Amend
                Respondents


                                 AFFIDVAIT OF SERVICE

        ABOVE S1'YI.ED RESPONDENTS AND AL.I, OTHERS ~~'HO~1 IT MAY CONCERN:


YOt ARE HERF_.BY NOTIFIED of the insaturion of this Action by Petitioner against you seeking to take
Peritioners Land Patent Title on the folloR-ing pYopern= in I,os Angeles Count-:


     "PETITION"
    ' LIS PENDENS
      PROOF OF SER~rICE



                                          Affidavit of Certificate of Service

                                                                                                       ~~~~
        Case 2:18-cv-09439-JAK-AS Document 11 Filed 11/26/18 Page 2 of 2 Page ID #:145
This is to certifi- that a copy of the foregoing "PETITION;'Lis Pendant; proof of service served on:

            OF LOS
County o      ministratio    enter
500 VG'est Temp        et, Room 358
Los Angeles, C ~ 0        90012]




 ,DVANCE MORTGAGE CORPORATIQN (FIB SUSPENDED)
 ~33fl ~~ ~n ~~+" ~~l~~v ct,v'~/1 S~~ ~~D
  ~  ,~. ~ ~Pr ~ n c~ S L' a.-l. ~ Fw n t c~ 4 ~ Iv `7U
                                                                             7oi '~>c~~~ac~c~J <l39s88~                            en~r~~
AMCO SERVICE CORPORATION(FIB SUSPENDED)
P~'fN ~ ~ M~ C
  y 5~ Dew~"Lv S `~v~yvt.

                                                             ~v i ~ ~vUo ~ot~ r rrs U a.~~                     C.~.~ ~
OCWEN LOAN SERVICING LLC
c/o CSC-LAWYERS INCOPORATINU SERVICE
251 LIZ"I`I,F_. FAILS DRIVE
~~~IL~srNGTo~ D~~~~c~q~ ~~gog                 ,~~ ~ r~ t v v o v v o% r i .~ t S9 ~~' ant +f

DUKE PARTNERS II, LLC
c/o COGENCY GLOBAI.INC.
10 FAST 40'~~~ ST 10Tt~i FLOOR
~vEwYo~,NE~~~Yo~ iooi~ ~vl~ r D o~ ovo ~1/ ~395~y1(v                                  ~n~ t~

LAW OFFICE OF SAM CHANDRA,APC
SAM CHANDRA
710 South 1~lyrde Avenue #600           ~U v U j~ V I l j 3`7 '
                                                              J` ~~v Z ~ yy f~-
Monrovia, California 91016    ~~~~~ ~ ~


WESTERN PROGRESSIVE,LLC
Attenrion: Olivia Reves
c/o CSC-I~~~RS INCOPORr1TING SERVICE
2~1 LrrrLr F_%~L,Ls Diu~~
                                            v v ~o o ~ r ~ 3 ~' S ~ ~- ~j                              petit r~
~ILI~IINGTON DEI~~~'1~RE 19808 rjU 1 7" 1 ~
c~~,v~~ 2~a-z S         i3~-C~~va,rC~ S,c,~,~,'~.~ Zl0
 G ~i 3'2-'7-~ r3zc~~'~                           2t~ `f4~     70~ ~- ~ ov o o~c7 i e ~ 5 v o~c/'~             ~ w1 i~
   W-u,vi,ri n5 ~ca.c.~, C~w t ~ E-vr n ~ u- l~
~t Los :~ngeles, Los .~ngeles County• California on ter` l `~ I ~ ~ 2018,in a postage pre-paid Certified Mail Return Receipt Prioritt- Mail
LISPS en~relope.

                                                             "Third Park' neutral party for sen-ice and process only of pleading

                                                                    By                                        w-
